Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed December 18, 2020 in reply to the Non-final Office Action mailed August 13, 2020. Claims 1, 5, 14, and 21 have been amended; claims 2, 3, 15-17, 20, 32, and 36-39 have been canceled; and no claims have been newly added. Claims 5-13, 18, 19, 21-28, 34, 35, and 40-44 have been withdrawn. Claims 1, 4, 14, 29-31, and 33 are under examination.
Withdrawal of Prior Objection - Specification
The disclosure has been satisfactorily amended. Therefore, the objection to the disclosure presented in the Non-final Office Action mailed August 13, 2020 is hereby withdrawn.
Claim Objections
Claims 1, 4, 33, 43, and 44 are objected to for the following reasons:
1. The last prior claim set that was proper and that was entered was the one filed July 13, 2020. However, claims 1, 4, and 33 have been amended in the instant claim set compared to the claim set filed July 13, 2020, but not all the amendments have been properly marked up. 
For example, the last entered claim set filed July 13, 2020 stipulated “from 0.1 to 10wt% of at least one coemulsifier”. However, the present claim set filed December 18, 
2. Claim 1 recites positively-charged chemical formula (III) twice. The extraneous recitation of chemical formula (III) that appears after the recitation of chemical formula (VI) should be deleted. 
3. Claim 1 is in improper English grammatical format with improper and missing punctuation. For starters, there should be a space between a number and the acronym “wt%”. For example, the expression “2 to 5wt%” should be “2 to 5 wt%”. Moreover, because of the Markush group for the positively charged molecule element, the various groups of elements, i.e. sugar-based emulsifier, coemulsifier, etc. recited should be separated by semicolons, not commas. In addition, there is a total lack of punctuation after the recitation of the Markush group for the positively charged molecule element, and it’s unclear where the Markush group even ends. For example, the line that starts with “solvents, optional lipophilic actives,” etc. appears to be part of the Markush group, but probably shoudn’t be. Finally, there should be a semicolon after “auxiliary materials”, followed by a “wherein” clause, i.e. “materials; wherein the skin-penetrating composition”. 
4. In claim 1, the expression “from 0.1 to 10wt% of the skin penetrating composition of a positively charged molecule” appears to contain an extraneous “of the skin penetrating composition” which should be deleted.
5. In claim 1, the expression “or their combinations, and in which the vesicles for formation of the positive surface charge alternately have in addition to the aforementioned charge donors” that appears in the middle of the Markush group 
6. Claim 4 is in improper English grammatical format. As an example, the expression “the group consisting of chosen among”. 
7. Claim 33 is in improper English grammatical format. For example, the expression “further comprising an active…is from”. 
8. Claims 43 and 44 contain improper status identification. These claims have been withdrawn, and should properly be identified accordingly as “withdrawn”. 
***Applicant is advised to carefully rewrite the entire claim set, including currently withdrawn claims, to correct all of the English grammatical errors so as to avoid this lengthy and unusual list of claim objections in the future, and to seek assistance with English grammar if required. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14, which depends from claim 1, stipulates that the composition contains “0.01-5 wt%” of at least one coemulsifier comprising a polyethylene molecule consisting of 4-100 oxyethylene groups esterified with one C8-C22 fatty acid. Applicant does not point to where they find support for this limitation in the original specification. 
Paragraph [0033] of the original specification provides that the amount of at least one coemulsifier comprising  a polyethylene molecule consisting of 4-100 oxyethylene groups esterified with one C8-C22 fatty acid (i.e. “coemulsifier 2”) is “0.1-20 wt%, preferably 0.5-10 wt%”. Hence, while the original specification provides adequate support for the said coemulsifier to be present in the amount of 0.1-20 wt% or 0.5-10 wt%, the original specification does not provide adequate support for the said coemulsifier to be present in the amount of “0.01-5 wt%”, as in claim 14. 
This constitutes new matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 14, 29-31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 is in improper Markush format, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Applicant is advised that a proper Markush claim has the general format “selected from the group consisting of A, B, C, D, and E”, not “selected from the group consisting of A B C or combinations D C X, optional Y, and optional Z”. 
2. In formula II, “R1”, “R2”, and “n” are undefined. 
3. In formula III, “R” is undefined; “a” in the expression “a X-“ is undefined, and one of ordinary skill in the art cannot definitively ascertain whether this “a” is one and the same value as the “a” associated with the chemical structure. 
4. In formula IV, “R” is undefined. Further, element “d” recites a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim), which is because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
5. In formula V, “R” is undefined.
6. In formula VI, “n” is undefined. Moreover, element “f” is limited to C12-C22-alkyl, while “n” is undefined and appears to be essentially unlimited, and one of ordinary skill in the art cannot definitively ascertain whether “n” is necessarily limited to 12-22, 
7. The expression “or combinations, and in which the vesicles for formation of the positive surface charge alternately have in addition to the aforementioned charge donors” appears in the middle of the Markush group for the positively charged molecule, and one of ordinary skill in the art cannot make sense out of this expression. Prior to this expression, there is no mention at all of “vesicles” and “positive surface charge” and “charge donors”, and thus there is insufficient antecedent basis for the reference to these features. One of ordinary skill in the art cannot definitively ascertain whether any of these features are necessarily part of the claimed invention. 
8. Claim 1 recites the limitation “the skin-penetrating composition having a particle size from 50-1000 nm and a positive surface charge from 1 to 150 mV” at the end of the claim. One of ordinary skill in the art cannot definitively ascertain the connection, if any, between the “particle” described here and the earlier expression noted above, i.e. “and in which the vesicles for formation of the positive surface charge alternately have in addition to the aforementioned charge donors”. One of ordinary skill in the art thus cannot definitively ascertain e.g. if the claimed composition is necessarily a vesicle (i.e. which is much narrower in scope than a particle). 
Claim 4 is indefinite for the following reasons:

2. One of ordinary skill in the art cannot definitively ascertain whether the reference to “a cosmetically or pharmaceutically compatible carboxylic acid” merely limits the carboxylic acid to being “cosmetically or pharmaceutically compatible”, or whether this is intended to apply to all the elements enumerated. Applicant is advised that claim 1 from which claim 4 depends already established that “X-“ is cosmetically or pharmaceutically compatible, and thus this expression can be deleted here. 
3. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “or other organic acids”, and which organic acids are necessarily included or excluded from this limitation, and whether or not the limitation “carboxylic acid, sulfonic acid, or other organic acid” is or is not distinct from simply “organic acid”. 
Claims 4, 14, 29-31, and 33 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14, which depends from claim 1, stipulates in a wherein clause that “the proportion of coemulsifier within the composition is from 0.01 to 5 wt%”. Claim 1, however, provides that the proportion of coemulsifier within the composition is “from 0.1 to 20 wt%”. Hence, claim 14 is broader in scope than claim 1 from which it depends.
***Applicant is advised that because the lower limit of the range in claim 14, i.e. 0.01%, is completely outside the range of 0.1-20 wt% in claim 1, the limitation of claim 14 is broader in scope. For purposes of further illustrating the concept, if claim 14 was instead directed to the range “0.1-5 wt%”, this would be proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 14, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (U.S. Patent Application Pub. No. 2014/0134221), in view of El Maghraby et al. (Int. J. Pharm. 2000; 196: 63-74).
Applicant Claims
Applicant’s elected subject matter is directed to a skin penetrating composition comprising 2-5 wt% emulsifier comprising an inulin molecule modified by linear C8-C22 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Beyer et al. disclose a skin penetrating “variant” of a UV protective lipid vesicle with good adhesion to the skin comprising a liposomal carrier system that penetrates the skin comprising e.g. phospholipids in which at least one antioxidant is encapsulated therein; wherein said antioxidant can be present in the amount of 0.01-20 wt% and can be e.g. Vitamin C or Vitamin E (i.e. vitamins, i.e. the active agent), and wherein the lipid vesicle has a particle size of 10-1000 nm (paragraphs 0069-0071, 0074, 0081; claims 19-21, 25). 
The UV protective lipid vesicle itself comprises 5-25 wt% of e.g. inulin lauryl carbamate (i.e. an inulin molecule modified by linear C8-C22 alkyl groups); 0.1-10 wt% of a positively charged molecule, e.g. C12-C22 alkyltrimethylammonium salt; and 0.01-10 wt% e.g. polyol (e.g. glycerol); wherein the composition can further comprise e.g. oils and antioxidants, and has a positive surface charge of 1-150 mV, which positive surface charge affords the advantages that it permits stable incorporation of large amounts of lipophilic active in the nano-scale particle, permits good adhesion to the skin surviving several washings, and permits incorporation of the encapsulated lipophilic active in hydrophilic (e.g. water-based) cosmetic and pharmaceutical formulations (abstract; paragraphs 0009, 0010, 0034, 0037-0039, 0041, 0044, 0050, 0054, 0059, 0067).
et al. disclose liposomal carrier systems that penetrate the skin comprising phosphatidylcholine (i.e. phospholipid) and an edge activator such as e.g. 10 wt% TWEEN 80 (i.e. Polysorbate 80, i.e. polyoxyethylene (20) sorbitan monooleate; i.e. a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid); wherein the lipid vesicle has a particle size of 133 ± 25 nm, and wherein TWEEN 80 significantly improved the transdermal delivery of estradiol, the model lipophilic drug encapsulated therein (abstract; pages 64, 70, 72).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Beyer et al. do not explicitly disclose that the skin penetrating “variant” of a UV protective lipid carrier vesicle necessarily includes the actual composition of the UV protective lipid vesicle carrier itself, and further contains 0.1-10 wt% of a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid. These deficiencies are cured by the teachings of Beyer et al. and El Maghraby et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Beyer et al. and El Maghraby et al., outlined supra, to devise Applicant's instantly claimed skin penetrating composition. 
Beyer et al. disclose a skin penetrating “variant” of a UV protective lipid vesicle carrier with good adhesion to the skin comprising a liposomal carrier system that penetrates the skin comprising e.g. phospholipids in which at least one antioxidant is et al. disclose that their lipid vesicle carrier system affords good skin adhesion surviving several washings, can include e.g. oils and antioxidants, and further provides via the positive surface charge of 1-150 mV the advantages of permitting large amounts of lipophilic actives to be stably encapsulated therein and permits incorporation of the encapsulated lipophilic active in hydrophilic (e.g. water-based) cosmetic and pharmaceutical formulations; and since El Maghraby et al. disclose that liposomal carrier systems comprising e.g. TWEEN 80 (i.e. Polysorbate 80, i.e. polyoxyethylene (20) sorbitan monooleate; i.e. a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid) exhibit enhanced penetration of the skin with significantly improved transdermal delivery of the lipophilic drug encapsulated therein (e.g. estradiol) (abstract; pages 64, 70, 72); one of ordinary skill in the art would be motivated to formulate the Beyer et al. skin penetrating “variant” lipid vesicle carrier by combining e.g. inulin lauryl carbamate, a positively charged molecule (e.g. C12-C22 alkyltrimethylammonium salt), TWEEN 80, polyol, and phospholipids, with e.g. 0.01-20 wt% vitamin E incorporated therein, wherein the composition has a positive surface charge of 1-150 mV; with the reasonable expectation that the resulting composition will adhere to and successfully penetrate the skin, and permit stable incorporation of large amounts of lipophilic vitamin E oil in the particle and stable incorporation of the particle 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed October 16, 2020 have been fully considered but they are not persuasive.
i) Applicant contends that “Beyer does not disclose or suggest…polyfructose based inulin”. 
The Examiner, however, would like to point out the following:
1. First, it is noted that anyone of ordinary skill in the art would immediately understand that inulin is composed of fructose, and thus is necessarily “polyfructose-based”. 
2. In stark contrast to Applicant’s assertion, Beyer does disclose “polyfructose-based inulin”, e.g. see paragraph [0051]. 
For the foregoing reason, the 35 USV 103 rejection is hereby maintained.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID BROWE/Primary Examiner, Art Unit 1617